Citation Nr: 0905428	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1971 to January 1972 and in the United 
States Army from October 1973 to October 1976. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which, in part, denied service 
connection for a back condition and a neck condition.  The RO 
in Louisville, Kentucky currently has original jurisdiction 
over the Veteran's claim. 

In a November 2007 decision, the Board denied the Veteran's 
claims of entitlement to service connection for a back 
condition and a neck condition.  The Veteran appealed to The 
United States Court of Appeals for Veterans Claims (the 
Court).  While the matter was pending before the Court, in 
July 2008, the Veteran's attorney and a representative of 
VA's Office of General Counsel filed a Joint Motion for 
Remand.  In an August 2008 Order, the Court vacated the 
Board's November 2007 decision and remanded the matter for 
readjudication in light of the Joint Motion. 

Pursuant to the Joint Motion, in a September 2008 letter, the 
Board provided the Veteran and his representative the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the Veteran's representative submitted an additional argument 
in January 2009.  No additional evidence was submitted

Issues not on appeal

In the above-mentioned November 2007 decision, the Board also 
denied the Veteran's claims of entitlement to an increased 
disability rating for service-connected hemorrhoids and 
entitlement to service connection for right ear hearing loss.  
Based on the request of the parties in the July 2008 Joint 
Motion, those issues were dismissed by the Court's August 
2008 Order and are no longer in appellate status. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed back disability is not 
related to his military service. 

2.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed neck disability is not 
related to his military service. 


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A back disability was not incurred in or aggravated by 
military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
a neck and back disability.  For the sake of economy, the 
Board will address these issues together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's November 2007 decision contained an extensive 
discussion concerning VCAA compliance.  See the November 6, 
2007 Board decision, pages 4-7.  The July 2008 Joint Motion 
for Remand, as adopted by the Court, did not mention any VCAA 
deficiencies, either as to adequacy of VCAA notice furnished 
by the RO or as to the Board's discussion of the adequacy of 
such notice in its November 2007 decision.  The Board is 
aware of the Court's often stated interest in conservation of 
judicial resources and in avoiding piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court 
will [not] review BVA decisions in a piecemeal fashion"]; 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].  Thus, if there had been specific 
VCAA deficiencies, such would have been raised at, or by, the 
Court.  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

For the sake of brevity, the Board's previous lengthy 
discussion will not be repeated.  Although the Court's August 
2008 Order serves to vacate the Board's November 2007 denial 
and its legal efficacy, the Board's prior discussion 
nonetheless remains a matter of record, and one which was 
clearly provided to the Veteran.  Examination of the now-
vacated decision reveals that the Board articulated how VCAA 
compliance with respect to the duty to notify was achieved.  
Because the Joint Motion found no fault in the Board's 
previous notice discussion, and for the sake of economy, that 
complete discussion will not be repeated.

The Veteran and his attorney have not since raised any VCAA 
notice concerns.  It is abundantly clear that the Veteran 
through representative is fully aware of what is required 
under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the Veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) [VA has no further duty to notify a Veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
There is nothing in the Joint Motion which addresses the 
matter of VA's duty to assist.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Joint Motion for Remand

As was noted in the Introduction, the issues of entitlement 
to service connection for a neck and back disability has been 
the subject of a Court remand dated August 15, 2008.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the Veteran's claims of 
entitlement to service connection have been undertaken with 
that obligation in mind.

The July 2008 Joint Motion, as adopted by the Court's August 
2008 Order, stated that "the Board did not provide an 
adequate statement of reasons and bases for its determination 
that [the Veteran] is not entitled service connection for 
neck and back conditions."  See July 2008 Joint Motion, page 
1.  Specifically, the Joint Motion stated that the Board 
"failed to address a lay statement from [W.D.] attesting 
that he and [the Veteran] were in a motor vehicle accident in 
October 1974."  This the only problem with the previous 
Board decision indicated by the Joint Motion.  

Analysis 

The Veteran seeks entitlement to service connection for a 
neck and back disability.  Specifically, he contends that 
such disabilities are the result of an in-service motor 
vehicle accident. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has degenerative joint disease of 
the lumbar spine, neuroforaminal narrowing of the lumbosacral 
spine, lumbosacral spinal stenosis and cervical degenerative 
joint disease.  Hickson element (1) has therefore been met 
for both issues. 

With respect to Hickson element (2), the Veteran has alleged 
that he was involved in a motor vehicle accident in 1974 in 
which he injured his back and neck.

In substance, the Board, in its November 2007 decision, 
acknowledged that although the Veteran may have been involved 
in a motor vehicle accident in service, the medical evidence 
of record demonstrated that he had not sustained any injury 
thereby:


The Board wishes to make it clear that it does not 
necessarily doubt that the                          
veteran may have been involved in a motor vehicle 
accident during his military service. However, the 
evidence of record, as a whole, does not support the 
veteran's contention that he sustained injury and/or 
chronic disability thereby.

See the Board's November 6, 2007 decision, page 20.

As was discussed above, the only error identified in the 
Joint Motion as to the Board's previous decision was the 
Board's failure to address a February 2007 statement from 
W.D.

In February 2007, W.D. indicated that he and the Veteran were 
involved in a motor vehicle accident in-service.  
Specifically, he indicated that while the Veteran was driving 
a 21/2 ton truck, the brakes failed and the truck collided with 
a maintenance shop.  W.D. also attested to a September 2006 
letter from the Veteran that was attached to his statement.  

Significantly, neither the letter from W.D. or the 
incorporated September 2006 statement indicate that the 
Veteran sustained an injury due to this accident. 

As was noted in the November 2007 decision, the occurrence of 
motor vehicle accident is not in question.  Rather, the 
crucial matter is whether the Veteran sustained an in-service 
injury or injuries die to that accident.  The Board 
concluded, based on the medical and other evidence of record, 
that no injury was sustained.  The February 2007 letter from 
W.D. does not alter this conclusion.  Aside from the 
Veteran's own statements made years later, there is no 
evidence of record indicating that the Veteran suffered a 
back and/or neck injury during service.  W.D.'s letter 
manifestly does not refer to any injury to the Veteran. 

The medical evidence does not indicate that the Veteran 
complained of back or neck pain for many years after service.  
As was noted by the Board in November 2007:

[a] review of the veteran's post-service medical 
records indicates that he first sought treatment 
for lower back pain in January 1982.  During this 
examination the Veteran provided a history of back 
pain developing after military service.  The 
treatment report contains no mention of a neck 
injury at this time.  The veteran did not complain 
of back pain again until August 1997, over twenty 
years after he separated from military service.  
The first medical evidence documenting a complaint 
of neck pain is dated January 1998.  

The medical evidence indicates that the veteran was 
seen on several different occasions for back and 
neck pain between 1997 and the date he filed for 
service connection, October 2001.  None of these 
reports references an in-service accident or 
injury.  The first time the veteran related his 
back pain to an in-service motor vehicle accident 
was in March 2002, at which time he was attempting 
to obtain monetary benefits from VA.  

See the November 6, 2007 Board decision, page 19.  

There is no basis for the Board changing that assessment.  
Even including the February 2007 statement from W.D., a 
preponderance of the evidence demonstrates that his military 
service was in no way implicated in his back and neck 
complaints, which began many years after service.  
Significantly, for years the Veteran did not mention military 
service in general or the motor vehicle accident in 
particular as being the source of his spinal complaints.  As 
was stated by the Board in 2007 "this body of evidence is 
more persuasive than the veteran's own recent assertions that 
his current back and neck problems are a result of an in-
service motor vehicle accident.  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past."  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]; see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]..

The July 2008 Joint Motion did not identify any fault with 
the Board's analysis of the medical evidence or how the Board 
weighed that evidence against the Veteran's statements.  
Instead, the only error identified by the parties was the 
Board's failure to address a February 2007 statement from 
W.D., which has been remedied.  

For reasons stated above, the Board finds that an in-service 
neck and back injury did not occur.  

The Board adds that spinal disease was not diagnosed in 
service or for many years thereafter.

Hickson element (2) has not been met, and the Veteran's 
claims fail on this basis. 

With respect to Hickson element (3), in the November 2007 
decision, the Board noted that the Veteran was afforded a VA 
examination to determine the extent of his spinal injures in 
June 2004.  As was stated by the Board: 

The evidence of record indicates that the VA 
examiner reviewed the veteran's claims folder, his 
service medical records and provided a thorough 
examination.  After reviewing all the evidence, the 
examiner concluded that: "it is not as likely that 
the veteran's lower back condition and neck 
condition are secondary to military service."  

. . .  In making his conclusion the VA examiner 
stated that given the lack of in-service medical 
evidence and the lack of documented back pain in 
subsequent entrance examinations, combined with the 
lack of a chronic neck or back treatment after 
service, there was simply not enough documentation 
to support a medical nexus. 

To the extent that the veteran and his 
representative contend that a medical relationship 
exists between his back and neck condition and 
service, any such statements offered in support of 
the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided 
by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. Consequently, Hickson 
element (3) has not been met and the Veteran's 
claim fails on this basis as well. 

See the November 2007 Board decision, page 20.  

The July 2008 Joint Motion found no error in the Board's 
analysis of this element.  Nothing has been added to the 
record which would serve to alter the Board's analysis.  
Element (3) has therefore also not been met, and the claim 
fails on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
back and neck conditions.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for a neck disability is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


